DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-38 are new and presented for examination.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claim 20 recites "and/or". The claim reciting "and/or" was interpreted as “or”.

Claim Objections
Claim 1, line 2 includes the typo “computer-implement”. Examiner interprets as “computer-implemented" for examination purposes.
As to claim 11, it is objected for the same deficiency.
Claim 1, line(s) 15 refer to the term “stiffness Ks”, it would be better as “stiffness coefficient Ks” to avoid any possible antecedent issues. Antecedent calls for “stiffness coefficient Ks” (claim 1, line 11) and not “stiffness Ks".
As to claims 11, 29, they are objected for the same deficiency.
Claim 2 line uses the acronym or variable “G matrices”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 3 line 2 uses the acronym or variable “σmin”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.

Claim 4 line 3 uses the acronym or variable “L”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 4 line 6 uses the acronyms or variables “x” and “ẋ”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 6 line 3 uses the acronyms or variables “v”, "T", "M", and "q", the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 8 line 2 uses the acronym or variable “W”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 9, line(s) 3 refer to the terms “design parameters Kp and Kd”, it would be better as “intermediate design parameters Kp and Kd” to avoid any possible antecedent issues. Antecedent calls for “intermediate design parameters Kp and Kd” (claim 1, lines 7-9) and not “design parameters Kp and Kd".
As to claim 37, it is objected for the same deficiency. 
Claim 11, line(s) 9 refer to the term “the set”, it would be better as “the set S” to avoid any possible antecedent issues. Antecedent calls for “the set S” (claim 1, line 5) and not “the set". Claims refer to the terms “the set” and “the set S”, it would be better to uniquify to avoid any possible antecedent issues.
Claim 23 line 4 uses the acronyms or variables “kq" and "ks”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 26 line 4 uses the acronyms or variables “kω" and "cd”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the combined controller" in line(s) 8. There is insufficient antecedent basis for this limitation in the claim. There is no "combined controller" anteceding this limitation in the claim. 
As to claim 29, it is objected for the same deficiency. 
Claim 1 recites the limitation "the design parameters" in line(s) 10. There is insufficient antecedent basis for this limitation in the claim. While there are "intermediate design parameters" anteceding this limitation in the claim in line(s) 7, there are no "design parameters" anteceding this limitation in the claim. 
As to claims 11, 29, they are objected for the same deficiency.
As to claim 1, line(s) 15, it is unclear what the cited "matrices Kq and Kω" represents. While there are "gains Kq and Kω" anteceding this limitation in the claim in line(s) 11, there are no "matrices Kq and Kω" anteceding this limitation in the claim. The Specification corroborates Examiner’s position, it reads “[0007]… matrices Kq and Kω” and “[0039] Returning to Fig. 4, the computing system, at 414, computes the design parameters Kq and Ks and the design parameters Kω”. That is, Kq and Kω can be gains, matrices, and/or parameters. If the claims refer to the same term, it would be better to uniquify the terms.
As to claims 11, 29, they are objected for the same deficiency.
Claim 1 recites the limitation "the control performance" in line(s) 19. There is insufficient antecedent basis for this limitation in the claim. While there are "an attitude control system" and 
As to claim 29, it is objected for the same deficiency. 
Claim 1 recites the limitation "the system" in line(s) 20. There is insufficient antecedent basis for this limitation in the claim. While there are "an attitude control system" and "one or more system equations" anteceding this limitation in the claim in line(s) 1 and 6, there is no "system" by itself anteceding this limitation in the claim. 
As to claims 11, 29, they are objected for the same deficiency.
Claim 4 recites the limitation "the system dynamics" in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. While there are "an attitude control system", "one or more system equations", and "the system" anteceding this limitation in claim 1 in line(s) 1, 6, and 20, there are no "system dynamics" by themselves anteceding this limitation in the claim.
As to claims 11, 32, they are objected for the same deficiency.
As to claim 4, line(s) 5-6, it is unclear what the cited "system dynamics of the from ẋ = Ax" represents. For examination purposes, Examiner is unsure about the scope of the claim, because the subject matter description in the specification amounts to the same claim language repeated.
As to claim 32, it is objected for the same deficiency. 
Claim 11 recites the limitation "the coefficient" in line(s) 10-11. There is insufficient antecedent basis for this limitation in the claim. While there is "a damping coefficient" anteceding this limitation in the claim in line(s) 8, there is no "coefficient" by itself anteceding this limitation in the claim. 
Claim 11 recites the limitation "the state" in line(s) 11. There is insufficient antecedent basis for this limitation in the claim. There is no "state" anteceding this limitation in the claim. 

Claim 11 recites the limitation "the errors" in line(s) 15. There is insufficient antecedent basis for this limitation in the claim. There are no "errors" anteceding this limitation in the claim. 
Claim 11 recites the limitation "the control effort" in line(s) 16. There is insufficient antecedent basis for this limitation in the claim. There is no "control effort" anteceding this limitation in the claim. 
As to claim 12, line(s) 1-2, the limitation “G matrices is a matrix” renders the claim indefinite, because it is unclear whether the claim is directed to a singular matrix or a plurality of matrices. Examiner notes that a plurality of matrices antecedes this limitation.
Claim 16 recites the limitation "the spacecraft" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. There is no "spacecraft" anteceding this limitation in the claim. 
Claim 20 recites the limitation "the selecting" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. There is no "selecting the design parameters Kq and Ks" anteceding this limitation in the claim but "computing the design parameters Kq and Ks". 
As to claims 21, 22, they are objected for the same deficiency.
Claim 20 recites the limitation "the matrix Wd" in line(s) 9. There is insufficient antecedent basis for this limitation in the claim. There is no "matrix Wd" anteceding this limitation in the claim but a matrix "[Wd11 Wd12 ; Wd21 Wd22]". For examination purposes, Examiner notes Fig. 7, # 702 "… [Wd11,Wd12;Wd21 Wd22]… Wd consist of all remaining terms". Examiner interprets "matrix Wd" as "[Wd11 Wd12 ; Wd21 Wd22]" for examination purposes.
As to claim 21, it is objected for the same deficiency. 

As to claim 27, line(s) 4, it is unclear what the cited "matrices Kω and Cd" represents. While there are "design parameters Kω and Cd" anteceding this limitation in the claim in line(s) 2, there are no "matrices Kω and Cd" anteceding this limitation in the claim. The Specification corroborates Examiner’s position, it reads “[0041]… design parameters Kω and Cd… matrices Kω and Cd”. That is, Kω and Cd can be design parameters and/or matrices. If the claims refer to the same term, it would be better to uniquify the terms.
Claim 29 recites the limitation "the plurality of joined entities" in line(s) 11. There is insufficient antecedent basis for this limitation in the claim. There is no "plurality of joined entities" anteceding this limitation in the claim. 
Claim 29 recites the limitation "the computer-implemented process" in line(s) 17. There is insufficient antecedent basis for this limitation in the claim. There is no "computer-implemented process" anteceding this limitation in the claim. 
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(process = 2019 PEG Step 1 = yes), comprising identifying a worst case configuration as a design-to configuration for a spacecraft; for the design-to configuration, deriving system equations to determine intermediate design parameters; determining the design parameters of the ACS controller; programming the ACS controller with the design parameters for matrices Kq and Kω and selecting springs; iterating the computer-implemented process after incrementing a convergence requirement parameter when the control performance is not acceptable and until the system achieves acceptable performance; and programming the ACS controller. 
Independent claim 11 recites a process to design an ACS controller in each of joined entities (process = 2019 PEG Step 1 = yes), comprising identifying a design-to configuration using matrices; estimating a feasible range Γ of a ratio γ; for every configuration and for lowest γ in range Γ, computing a lowest singular value of matrix L+γG; identifying a c_nominal as the design-to configuration; for the design-to configuration, deriving system equations; constructing a convergence condition using classical control theory concepts, or by constructing a Lyapunov function; setting a variable to tolerance factor єmin; selecting intermediate design parameters such that W is a negative definite; computing the design parameters from intermediate design parameters; programming the ACS controller with design parameters values for matrices Kq and Kω and selecting springs for all interfaces between each of the joined entities; evaluating a control performance for each of the joined entities via computer simulation, hardware experiment, or both; iterating the computer-implemented process after incrementing σthreshold when the control performance is not acceptable and until the system achieves acceptable performance; and programming the ACS controller for each of the joined entities".
Independent claim 29 recites a computer program embodied on a computer-readable medium (manufacture = 2019 PEG Step 1 = yes) identifying a worst case configuration as a design-to configuration for a spacecraft; for the design-to configuration, deriving system 
Independent claims 9, 11, and 29 are substantially drawn to mathematical concepts. Identifying, estimating, computing, deriving, constructing a convergence condition or a function; setting a variable, selecting parameters, determining, and iterating are drawn to mathematical concepts, relationships, and/or equations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Independent claim 11 recites evaluating a control performance. If a claim limitation, under its broadest reasonable interpretation, covers Mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). The claims recite the additional limitations/elements of a "computer" and a “computer-readable medium”. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. As to the programming the 
Dependent claims 10 and 38 recite evaluating a control performance. If a claim limitation, under its broadest reasonable interpretation, covers Mental processes, then it falls within the "(c) Mental processes" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The other dependent claims recite mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Claims 1-38 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 
While Yong-Kyu Park, U.S. Pre–Grant publication 20190177010, discloses "[0036]… proportional gain KP and the derivative gain KD",
Ryoma Kanda, U.S. Pre–Grant publication 20150290995, discloses "[0120] The skyhook control unit 90 performs a ride quality control (vibration control) for reducing the vibration of the vehicle as the vehicle travels over a rough road surface and improving the ride quality of the vehicle V. The pitch control unit 91 performs a vehicle body attitude control for stabilizing the attitude of the vehicle body 1 by controlling the pitching motion of the vehicle body 1 at the time of a sudden acceleration or deceleration of the vehicle",
Osamu Mori, U.S. Pre–Grant publication 20180290769, discloses "[0106]… proportional gain Kpϕ and derivative gain Kdϕ of the angle ϕ"
Scott Snow, U.S. Pre–Grant publication 20140190387, discloses "[0098]… active stabilization motion damping and attitude control system 190 may include a controller 192 that has appropriate hardware and programming",
and Scott Snow, U.S. Pre–Grant publication 20160001849, discloses "[0098]… active stabilization motion damping and attitude control system 190 may include a controller 192 that has appropriate hardware and programming",
none of the references cited taken either alone or in combination and with the prior art of record disclose
claim 1, "… design an attitude control system (ACS) controller … deriving… system equations… to determine… effective proportional and derivative gains… Kp and Kd… determining… gains Kq and Kω and stiffness and damping coefficients, Ks and Cd… of all the interfaces between each of the… joined entities, from… Kp and Kd; programming the ACS controller with… Kq and Kω and selecting springs with stiffness Ks and dampers with damping 
claim 11, "… estimating a feasible range Γ of a ratio γ of σmin(Kω)/σmin(Cd)… wherein Kω is… ACS) controller gain and Cd is… a damping coefficient… for lowest γ in range Γ, computing a lowest singular value σmin of matrix L+γG… constructing a Lyapunov function candidate V as defined by V = vTMv + EvTMq + qTPq where… E and matrix P satisfies a condition that… [M єM ; єM P] is positive definite; setting a variable σthreshold to tolerance factor εmin; selecting… Kp and Kd such that W is a negative definite and has a minimum singular value σmin > σthreshold; computing… Kq and Ks and… Kω and Cd from… Kp and Kd… programming the ACS controller with… matrices Kq and Kω and selecting springs with stiffness Ks and dampers with damping coefficient Cd for all interfaces between each of the… joined entities… after incrementing σthreshold when the control performance is not acceptable and until… acceptable performance…",
and claim 29, "… deriving… system equations… to determine… effective proportional and derivative gains… Kp and Kd… determining… gains Kq and Kω and stiffness and damping coefficients, Ks and Cd… of all the interfaces between each of the… joined entities, from… Kp and Kd; programming the ACS controller with… matrices Kq and Kω and selecting springs with stiffness Ks and dampers with damping coefficient Cd for all interfaces between each of the… joined entities; iterating… after incrementing a convergence requirement… σthreshold when the control performance is not acceptable and until… acceptable performance…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine neither the nor the reference with to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.


Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		5/19/2021Primary Examiner, Art Unit 2127